Citation Nr: 0705760	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for ulcerative colitis prior to May 30, 2003, and in excess 
of 60 percent as of May 30, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.

The issue on appeal arose from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted the veteran's claim 
for service connection for ulcerative colitis, evaluated as 
30 percent disabling, with an effective date of January 1, 
2001 for service connection (and the 30 percent rating).  The 
veteran appealed the issue of entitlement to a higher initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In November 2005, the Board remanded the claim for 
additional development.  In May 2006, the RO increased the 
veteran's rating to 60 percent, with an effective date of May 
30, 2003 for the 60 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2004, the veteran was afforded a hearing by a 
Veterans Law Judge who is no longer with the Board.  In 
December 2006, the veteran was notified that he was entitled 
to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002) 
(providing that the member or members designated to conduct a 
hearing shall participate in making the final determination 
of a claim on appeal).  

In his response, received in January 2007, the veteran 
indicated that he desired another hearing before a Veterans 
Law Judge at the RO.  Therefore, a remand is required to 
schedule the appellant for another hearing.  See 38 C.F.R. 
§ 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

